Citation Nr: 1534382	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-25 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, claimed as due to herbicide exposure.

2.  Entitlement to service connection for tooth loss, claimed as due to herbicide exposure.

3.  Entitlement to service connection for acute and subacute peripheral neuropathy, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for renal cell carcinoma, tooth loss and acute and subacute peripheral neuropathy.  In November 2009, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in May 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010. 

In June 2010, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  However, prior to the scheduling of a hearing, the Veteran's representative withdrew the request for a hearing.  See 38 C.F.R. § 20.704(e) (2015). 

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claims.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a February 2015 Informal Hearing Presentations submitted by the Veteran's representative, such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

The Board finds that further AOJ action on the claims of service connection on appeal is warranted.

The Veteran had alleged that he suffers from renal cell carcinoma, tooth loss and acute and subacute peripheral neuropathy of the left leg as a result of his exposure to herbicides during service; direct service connection has not been alleged.  Specifically, the Veteran contends that he was exposed to herbicides while serving in Panama as Agent Orange was stored and tested on his base.  Service records confirm that the Veteran was stationed at Fort Davis and Fort Gulick from April 1968 to May 1969.  In support of his claim, the Veteran submitted various newspaper and internet articles asserting that the United States military conducted secret tests of Agent Orange in Panama during the 1960s and 1970s to simulate the battlefield conditions of Southeast Asia.  The AOJ has not attempted to verify the Veteran's assertions.  Therefore, the AOJ should attempt to verify the Veteran's alleged herbicide exposure in Panama by contacting the United States Army and Joint Service Records Research Center (JSRRC) or other appropriate entity on remand.

Additionally, while these matters are on remand, to ensure that all due process requirements are met, and that the record is complete, and the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disability from the Salisbury and Durham VA Medical Center (VAMC) as well as the Winston-Salem VA Outpatient Clinic (VAOPC) and that records from that facility dated through July 2009 are associated with the claims file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from Salisbury and Durham VAMCs as well as Winston-Salem VAOPC all pertinent, outstanding treatment records of the Veteran dated since July 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records, to include any record from Wake Forest University and/or North Carolina Baptist Hospital.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo VA examination, if appropriate)  prior to adjudicating the claims on appeal.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Durham, Salisbury VAMC and Winston-Salem VAOPC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since July 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records, to include any records from Wake Forest University and/or North Carolina Baptist Hospital.

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  Attempt to verify the Veteran's alleged herbicide exposure in Panama and/or the Canal Zone between April 1968 and May 1969, following the procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), specifically, by submitting a request to JSRRC for verification of herbicide exposure.  A request should be made for any such exposure in Fort Davis and Fort Gulick, Canal Zone.  All requests and responses received should be associated with the claims file.

Any additional action necessary for independent verification of the Veteran's purported herbicide exposure in Panama and/or the Canal Zone, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information/records leads to negative results, notify the Veteran and afford him the opportunity to respond.  The AOJ should also follow up on any additional action suggested by JSRRC.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo  VA examination, if appropriate), adjudicate the claims on appeal in light of all pertinent evidence and legal authority.

7.  If any  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

